Order entered February 21, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00011-CV

                           IN THE INTEREST OF S.Y., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. 12-1206-X-305

                                           ORDER
       Before the Court is Court Reporter Pam Sumler’s February 21, 2014 second request for

an extension of time to file the reporter’s record.        The reporter’s record in this case was

originally due on January 9, 2014. By order dated February 10, 2014, we informed Ms. Sumler

the record was overdue and ordered the record filed by February 20, 2014. Because this is an

accelerated appeal from a judgment terminating appellant’s parental rights, any extensions of

time to file the record must not exceed thirty days cumulatively, absent extraordinary

circumstances. See TEX. R. APP. P. 28.3(b)(2). Given Ms. Sumler’s statement that the record is

“very close to being complete” and her explanation for a further extension of time to file the

reporter’s record, we GRANT Ms. Sumler’s request and ORDER the reporter’s record be filed

no later than March 3, 2014. No further extensions will be granted.


                                                     /s/      ELIZABETH LANG-MIERS
                                                              JUSTICE